DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2022 and 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2008/0053967) in view of Lambirth et al (US 2008/0210676) in view of Luerkens et al (US 2017/0104350 also known as PCT/EP2015/060827).

	With regards to claim 1, Moore discloses a portable drawn arc stud welder apparatus for welding a stud onto a workpiece (portable stud welder, Title), the portable drawn arc stud welder apparatus including:
 a housing (housing 10, Fig. 1);
	a battery disposed in the housing (power source 30, Fig. 2)
a weld stud gun (weld stud gun 50, Fig. 1) configured to hold a stud (weld stud 60, Fig. 1) electrically connected to the battery for receiving energy from the battery to pass a current through the stud and the workpiece to form a weldment (power source connected through module 100 to give power and current to weld stud gun 50, Fig. 2);
a stud weld battery control system (digital sequence control module 100, Fig. 2) disposed in the housing (module 100, paragraph 0025, lines 1-4) electrically connected to the battery of the portable drawn arc stud welder apparatus (Fig. 2),
the SWBCS (control module 100, Fig. 2) configured to activate one or more fans disposed in the housing at least if the measured temperature of the battery exceeds a predetermined temperature level and the SWBCS configured to selectively operate the one or more fans at least if the measured temperature drops below the predetermined temperature level (fan module 48,which may include a temperature sensor that can automatically engage the fan, can be used to ensure the temperature of the interior 10c or particular components which could be a battery, paragraph 0025, lines 6-10).
Moore does not disclose a lithium ferrophosphate (LFP) battery including a plurality of LFP battery cells.
Lambirth et al teaches a portable welder with a power supply which are lithium ferrophospate batteries (paragraph 0040, lines 1-3) including a plurality of LFP battery cells (batteries 224, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the battery of Moore with the LFP battery as taught by Lambirth et al in order to provide a small high energy density battery in a portable welding apparatus. 
Moore and Lambirth et al does not teach wherein the SWBCS includes a computer, a processor, and a memory, and instructions therein, to implement control and monitoring of the operation of the portable drawn arc stud welder apparatus and the SWBCS configured to measure the rate of change of a voltage of the LFP battery after a sequence of consecutive welds and to determine whether measured the rate of change exceeds a predetermined rate of change level; the SWBCS configured to balance the plurality of battery cells and then measure a temperature of the LFP battery via temperature sensors against a predetermined temperature range at least after the SWBCS balances the plurality of battery cells. 
Luerkens et al teaches wherein the SWBCS (main control module 220, Fig. 3) includes a computer (computer unit, paragraph 0078, lines 1-3), a processor (data processor, paragraph 0079, lines 3-6), and a memory (working memory of a data processor, paragraph 0079, lines 3-6), and instructions therein (carry out the method of the invention, paragraph 0079, lines 5-6), to implement control and monitoring of the operation of the portable drawn arc stud welder apparatus; the SWBCS configured to measure the rate of change of a voltage of the LFP battery after a sequence of consecutive welds and to determine whether measured the rate of change exceeds a predetermined rate of change level (main control module 220 measures a state of charge of the battery cells, paragraph 0060, lines 1-3); the SWBCS configured to balance the plurality of battery cells (cell control units 214,224,234,244,254 configured to change a charge balance of the assigned cell, paragraph 0058, lines 3-6) and then measure a temperature of the LFP battery via temperature sensors against a predetermined temperature range at least after the SWBCS balances the plurality of battery cells (cell control unit is configured to measure temperature of each battery cell, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made the a stud weld battery control system of Moore and Lambirth et al at with the control module as taught by Luerkens et al in order to provide efficient control of a lithium battery in a portable welder. 
With regards to claim 2, Moore discloses wherein the SWBCS (control module 100, Fig. 2) is further configured to activate the one or more fans if a measured LFP battery temperature rate of change exceeds a predetermined LFP battery temperature rate of change level (fan module 48, which may include a temperature sensor that can automatically engage the fan, can be used to ensure the temperature of the interior 10c or particular components which could be a battery, paragraph 0025, lines 6-10).
With regards to claim 10, Luerkens et al teaches wherein the SWBCS (control module 220, Fig. 2) is further configured to generate a battery low error signal when a measured rate of change of the voltage of the LFP battery exceeds a predetermined level (the procedure can be enhanced further by checking the rest of cells not leaving the preferred state of charge, which is indicated by an abnormal low cell voltage, paragraph 0031, lines 1-3).
With regards to claim 11, Luerkens et al teaches wherein the SWBCS is further configured to generate a battery low error signal when the SWBCS determines that a difference between a predetermined weld current setpoint and a measured weld current exceeds a predetermined weld current value (the procedure can be enhanced further by checking the rest of cells not leaving the preferred state of charge, which is indicated by an abnormal low cell voltage, paragraph 0031, lines 1-3).
With regards to claim 12, Luerkens et al teaches wherein the SWBCS is further configured to generate a low battery error signal when the SWBCS measures the voltage of the LFP battery and determines whether the measured voltage of the LFP battery is below a predetermined voltage value (the procedure can be enhanced further by checking the rest of cells not leaving the preferred state of charge, which is indicated by an abnormal low cell voltage, paragraph 0031, lines 1-3).
With regards to claim 13, Luerkens et al teaches wherein the SWBCS determines a state of charge of the LFP battery (state of charge, paragraph 0021, lines 1-2) by measuring the voltage of the LFP battery and comparing it to a predetermined LFP battery voltage level (SoC quantity may be defined as a relative unit of measurement to show the ratio of an amount of energy currently stored in the battery, e.g. the remaining available capacity of a battery, relative to the nominal value, paragraph 0021, lines 3-5).
With regards to claim 15, combined Moore,Lambirth and Luerkens et al teaches wherein the LFP battery includes a plurality of battery cells electrically connected to a plurality of battery cell busbars for the transmission of electrical energy to and/or from the plurality of battery cells as seen below: 
    PNG
    media_image1.png
    585
    822
    media_image1.png
    Greyscale

;
a plurality of battery terminal busbars electrically connected to the plurality of battery cell busbars for the transmission of electrical energy to and/or from the LFP battery as seen below: 
    PNG
    media_image1.png
    585
    822
    media_image1.png
    Greyscale

a plurality of thermally conductive, electrically insulating pads disposed between the plurality of battery cells (foam spacers 34, Fig. 5);
a housing of the LFP battery wherein at least a portion of the housing is configured as a heat sink (housing 10, Fig. 5);
a plurality of temperature sensors disposed about the housing of the LFP battery (temperature sensors,paragraph 0024, lines 13-15); and
at least one cooling duct disposed in the LFP battery and in fluid communication with the at least one or more fans (air inlet 49a and air inlet 49b in communication with an interior 10c of housing in communication with fan, paragraph 0024, lines 1-9).
With regards to claim 16, Luerkens et al teaches wherein the SWBCS is configured to measure a voltage of each of the plurality of battery cells of the LFP battery to determine if the voltages of each of the plurality of battery cells of the LFP battery is within a predetermined voltage range. (SoC quantity may be defined as a relative unit of measurement to show the ratio of an amount of energy currently stored in the battery, e.g. the remaining available capacity of a battery, relative to the nominal value, paragraph 0021, lines 3-5). 
With regards to claim 17, Luerkens et al teaches wherein the SWBCS is configured to compare the measured voltages of the plurality of battery cells of the LFP battery to a predetermined voltage range of the plurality of battery cells to deter the LFP battery mine if any of the plurality of battery cells of the LFP battery has a measured voltage above and/or below the predetermined voltage range (SoC quantity may be defined as a relative unit of measurement to show the ratio of an amount of energy currently stored in the battery, e.g. the remaining available capacity of a battery, relative to the nominal value, paragraph 0021, lines 3-5).
With regards to claim 18, Luerkens et al teaches wherein the SWBCS is configured to balance the charge levels of the plurality of battery cells of the LFP battery to the predetermined voltage range if any of the plurality of battery cells of the LFP battery has a measured voltage above and/or below the predetermined voltage range (SoC quantity may be defined as a relative unit of measurement to show the ratio of an amount of energy currently stored in the battery, e.g. the remaining available capacity of a battery, relative to the nominal value, paragraph 0021, lines 3-5).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Lambirth et al and Luerkens et al applied to claims 1,2,10-13 and 15-18 above, and further in view of Kooken et al (US 2013/0112367).

With regards to claim 3, Moore,Lambirth et al and Luerkens et al does not teach wherein the activation of the one or more fans includes a variable speed relative to the predetermined LFP battery temperature rate of change level. 
Kooken et al teaches wherein the activation of the one or more fans (by a fan controller 113, paragraph 0015, lines 4-5) includes a variable speed relative to the predetermined LFP battery temperature rate of change level (the fan controller 113 uses the temperature signal from the processor 111 to control the speed of the motor 115 and thus the fan 117 such that the speed of the fan is directly proportional to the sensed temperature, paragraph 0015, lines 1-9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the control system of Moore,Lambirth et al and Luerkens et al with the fan controller as taught by Kooken et al in order to optimize cooling of components in a welding apparatus. 
With regards to claim 4, Kooken et al teaches wherein the SWBCS (fan controller 113,Fig. 1) is further configured to activate the one of more fans from a first speed to a second speed faster than the first speed (incremently increases the fan speed, paragraph 0015, lines 9-11), if the measured temperature of LFP battery exceeds a predetermined temperature of the LFP battery (the fan controller 113 uses the temperature signal from the processor 111 to control the speed of the motor 115 and thus the fan 117 such that the speed of the fan is directly proportional to the sensed temperature, paragraph 0015, lines 1-9).
With regards to claim 5, Kooken et al teaches wherein the activation of the one or more fans includes a variable speed relative to the predetermined LFP battery temperature rate of change level (the fan controller 113 uses the temperature signal from the processor 111 to control the speed of the motor 115 and thus the fan 117 such that the speed of the fan is directly proportional to the sensed temperature, paragraph 0015, lines 1-9).
With regards to claim 6, Kooken et al teaches wherein the SWBCS (fan controller 113, Fig. 1) is further configured to activate the one of more fans from a first speed to a second speed slower than the first speed (as the temperature decreases ,even slightly, the fan speed decreases proportionally to maintain a desired cooling of the sensed components, paragraph 0017, lines 4-6), if a measured battery temperature rate of change is below a predetermined temperature rate of change level (temperature decrease, paragraph 0017, lines 4-6). 
With regards to claim 7, Kooken et al teaches wherein the activation of the one or more fans includes a variable speed relative to the predetermined temperature rate of change level (the fan controller 113 uses the temperature signal from the processor 111 to control the speed of the motor 115 and thus the fan 117 such that the speed of the fan is directly proportional to the sensed temperature, paragraph 0015, lines 1-9).
With regards to claim 8, Kooken et al teaches wherein the SWBCS (fan controller 113, Fig. 1) is further configured to deactivate the one or more fans if a measured battery temperature rate of change is below a predetermined temperature rate of change level (if the detected temperature is below a minimum threshold the fan can be either slowed to an idle level or shut off, paragraph 0026, lines 3-6).
With regards to claim 9, Kooken et al teaches wherein the deactivation of the one or more fans includes a variable speed relative to the predetermined temperature rate of change level (if the detected temperature is below a minimum threshold the fan can be either slowed to an idle level or shut off, paragraph 0026, lines 3-6).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moore,Lambirth et al and Luerkens et al as applied to claims 1,2,10-13 and 15-18 above, and further in view of Luerkens et al (embodiment, paragraph 0076, lines 1-7).

With regards to claim 14, Moore, Lambirth et al and Luerkens et al does not teach wherein the SWBCS is configured to measure the charging current of the LFP battery and determines if the measured charging current of the LFP battery is above a predetermined charging current level of the LFP battery.
Luerkens et al (embodiment, paragraph 0076, lines 1-7) wherein the SWBCS is configured to measure the charging current of the LFP battery and determines if the measured charging current of the LFP battery is above a predetermined charging current level of the LFP battery (the main control module 220 may implement a battery status system, such as a coulomb-counting system which calculates capacity of the battery 100 by measuring current flow into and out of the battery 100 using the plurality of cell control units 214, 224, 234, 244, 254 and integrating the current flow to and from the cells 110, 120, 130, 140, 150 over time,paragraph 0076, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the control system of Moore,Lambirth et al and Luerkens et al with the main control 220 as taught by Luerkens et al (embodiment, paragraph 0076, lines 1-7) in order to provide precise control of battery charging in a portable welder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761